                            C a s e 1: 2 0- m c- 0 0 2 4 8- P A E            D o c u m e nt 5 4           Fil e d 0 5/ 2 7/ 2 1         P a g e 1 of 2


                                                Z   EI C H N E R            EL   L M A N            & KR       A U S E L L P
                                                                   1 2 1 1 A V E N U E O F T H E A M E RI C A S
                                                                     N E W Y O R K, N E W Y O R K 1 0 0 3 6
                                                                           T E L: ( 2 1 2 ) 2 2 3 - 0 4 0 0


    DI R E C T    DI A L
    ( 2 1 2) 8 2 6- 5 3 2 4                                                                                                                       W W W .Z E K L A W .C O M
d r u b el @ z e kl a w. c o m



                                                                                            M a y 2 7, 2 0 2 1


                  VI A E C F
                  H o n or a bl e P a ul A. E n g el m a y er
                  U nit e d St at es Distri ct C o urt
                  S o ut h er n Distri ct of N e w Y or k
                  4 0 F ol e y S q u ar e, R o o m 2 2 0 1
                  N e w Y or k, N e w Y or k 1 0 0 0 7

                  E C F L ett e r A p pli c ati o n

                  I   N     R E: A P P LI C A TI O N O F J O S E P H B E N K E L, A D V. F O R T H E A S S E T S O F T H E
                  B   A    N K R U P T, M R. E LI E Z E R FI S H M A N I. D. N O. 0 3 0 3 0 2 6 5 7 F O R A N O R D E R T O
                  T   A    K E DI S C O V E R Y P U R S U A N T T O 2 8 U. S. C. § 1 7 8 2 ( 1: 2 0 M M C 0 0 2 4 8 - P A E) –
                  R   E    Q U E S T F O R A DJ O U R N M E N T

                  D e ar J u d g e E n g el m a y er:

                                            W e writ e t his l ett er i n o ur c a p a cit y as l e g al c o u ns el f or t h e pr o p os e d
                  i nt er v e n ors ( 1) Mi v n e R e al Est at e ( K. D.) Lt d.; ( 2) D ar b a n I n v est m e nts C or p.; ( 3) Mirl a n d
                  D e v el o p m e nt C or p.; ( 4) M us e H ol di n gs; ( 5) T o v a Fis h m a n; a n d ( 6) Fis h m a n N ort h
                  A m eri c a H ol di n gs, I n c. P urs u a nt t o t h e C o urt or d er iss u e d o n A pril 1 5, 2 0 2 1 ( D o c k et
                  E ntr y N o. 4 1) a n d t h e C o urt h e ari n g h el d o n A pril 2 6, 2 0 2 1, w e h a v e e n g a g e d i n
                  s ettl e m e nt dis c ussi o ns wit h A ur or a C assir er, Es q., fr o m Tr o ut m a n P e p p er, c o u ns el f or
                  p etiti o n er J os e p h B e n k el, A d v., a n d J as o n N a gi, Es q., fr o m Offit K ur m a n, c o u ns el f or
                  r es p o n d e nt, L e v y H ol m P ell e gri n o a n d Dr at h L L P.

                                           C o u ns el f or t h e p arti es ar e c o nti n ui n g t o a cti v el y n e g oti at e t h e t er ms of a
                  s ettl e m e nt a gr e e m e nt. C o u ns el f or I nt er v e n ors ar e w aiti n g f or fi n al c o m m e nts fr o m o n e of
                  t h e cli e nts r e g ar di n g t h e dr afts of t h e pr o p os e d a gr e e m e nt. T h e p arti es ar e h o p ef ul t h at
                  t h e y will fi n ali z e a n a gr e e m e nt n e xt w e e k. A c c or di n gl y, w e r es p e ctf ull y r e q u est t h at t h e
                  C o urt gr a nt a s h ort a dj o ur n m e nt f or t h e or al ar g u m e nt/t el e p h o ni c c o nf er e n c e s c h e d ul e d f or
                  t his T u es d a y J u n e 1, 2 0 2 1 at 1: 0 0 P M u ntil J u n e 8, 2 0 2 1, s o t h e p arti es c a n tr y t o fi n ali z e
                  t h e a gr e e m e nt.

                                              W e h a v e r e a c h e d o ut t o Ms. C assir er a n d Mr. N a gi a n d t h e y b ot h h a v e
                  a gr e e d t o t h e a dj o ur n m e nt t h at w e ar e pr o p osi n g. T h e c o urt c o nf er e n c e t h at w as
                  pr e vi o usl y s c h e d ul e d f or M a y 1 0, 2 0 2 1 w as a dj o ur n e d b y t h e C o urt u ntil M a y 2 1, 2 0 2 1,



                                          N E W Y O R K | C O N N E C TI C U T | N E W J E R S E Y |   W A S HI N G T O N, D. C. | T E L A VI V
                 C a s e 1: 2 0- m c- 0 0 2 4 8- P A E             D o c u m e nt 5 4          Fil e d 0 5/ 2 7/ 2 1          P a g e 2 of 2


Z   EI C H N E R    E   L L M A N      & K        R A U S E L L P

          H o n or a bl e P a ul A. E n g el m a y er
          M a y 2 7, 2 0 2 1
          Pa ge 2


          a n d t h e c o urt c o nf er e n c e s c h e d ul e d f or M a y 2 1, 2 0 2 1 w as a dj o ur n e d u ntil J u n e 1, 2 0 2 1,
          aft er t h e p arti es r e q u est e d a dj o ur n m e nts.




                                                                                R es p e ctf ull y y o urs,

                                                                                 /s/ D a ni el P. R u b el


                                                                                 D a ni el P. R u b el




                                                                                       T h e c o nf er e n c e i n t his c as e c urr e ntl y s c h e d ul e d f or
                                                                                         J u n e 1, 2 0 2 1 is a dj o ur n e d. C o u ns el ar e dir e ct e d
                                                                                       t o fil e a st at us u p d at e b y J u n e 8, 2 0 2 1 as t o
                                                                                       w h et h er a s ettl e m e nt h as b e e n r e a c h e d. If a
                                                                                       s ettl e m e nt h as n ot b e e n r e a c h e d, t h e C o urt will
                                                                                       t h e n s c h e d ul e a n e xt c o nf er e n c e d at e.
                                                                                       S O O R D E R E D.

                                                                                                            PaJA.�
                                                                                               ___________________________________
                                                                                                 _________________________________
                                                                                                      P A U L A.
                                                                                                      PAUL       A. ENGELMAYER
                                                                                                                      E N GEL M A YER
                                                                                                      U nit e d StStates
                                                                                                      United        at es Distri ct J Judge
                                                                                                                          District    u d ge
                                                                                                      5/ 2 8/ 2 0 2 1




                                N E W Y O R K | C O N N E C TI C U T | N E W J E R S E Y |   W A S HI N G T O N, D. C. | T E L A VI V
